DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              FRANCOIS MEZIL and GENEVIEVE MEZIL,
                          Appellants,

                                    v.

   HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE
                   COMPANY, INC.,
                       Appellee.

                              No. 4D20-1734

                             [October 7, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE17-
013806.

  Melissa A. Giasi and Erin M. Berger of Giasi Law, P.A., Tampa, for
appellants.

   Anthony J. Russo and Mihaela Cabulea of Butler Weihmuller Katz
Craig LLP, Tampa, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                         *           *           *

    Not final until disposition of timely filed motion for rehearing.